DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. This action is made Final.
Claims Rejections - 35 USC § 112
Regarding claim 10: applicant amended claim 10 satisfactorily overcoming the 112 rejections set forth in the previous Office Action. Thus, the 112(b) rejections of claim 10 is withdrawn.
Regarding claim 12: applicant amended claim 12; however, the amendment did not satisfactorily address the issues that caused 112(b) rejections set forth in the previous Office Action. Thus, the 112(b) rejections of claims 12-20 set forth in previous Office Action will be maintained.
	Suggest changing limitation “attaching a sound port to the first housing, the first housing having a first end and a second end” to “attaching a sound port to the first housing, the sound port having a first end and a second end”.
Prior Art Rejections
	Applicant’s amendment and arguments filed on 07/22/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12: this claim recites limitation “attaching a sound port to the first housing, the first housing having a first end and a second end”. According to the specification, “the sound port having a first end and a second end” but not “the first housing having a first end and a second end”. The claimed limitation contradicts with the disclosed specification which causes the boundary of the claim cannot be set and the claim is indefinite.
Dependent claims 13-20 are also rejected under the same reasons because their dependency on the defected parent claim 12.
Regarding claim 20: this claim recites limitation “the first end of the tube is configured to receive sound at the first end and propagate the received sound to the error microphone”. It is not clear the highlighted “the first end” represents for “the first end of the tube” or “the first end of the sound port” as recited in claim 12. Thus, the confusion causes the boundary of the claim cannot be set and the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bakalos et al. (US 8611553) in view of Applicant’s Admitted Prior Art (AAP).
Regarding claim 1: Bakalos teaches a device (Bakalos’ Fig. 1: Earpiece 100 and Fig. 2c and 2d: In-ear earbud 100) comprising:
	a speaker coupled to a first housing (Bakalos’ Fig. 1: Speaker 190 coupled to first housing/cavity 112 of casing 110; Fig. 2: casing 110; and col. 11: lines 1-11);
	a sound port having a first end and a second end, wherein the first end is coupled to the first housing, and the second end is configured to be inserted in an ear canal of a person such that sound waves emitted from the speaker propagates via a secondary path to the ear canal through the sound port (Bakalos’ Fig. 1 and Fig. 2: passage 117 coupled to cavity 112 and having an entrance to user’s ear canal; and col. 11: lines 7-11 and lines 16-28);
	active noise cancellation (ANC) components configured to generate an anti-noise signal through the speaker to cancel an external noise (Bakalos’ Fig. 1: ANR circuit 2000; Fig. 4b: FF circuit 300 to produce an anti-noise signal that outputted via speaker 190; and col. 11: lines 44-67 and col. 12: lines 1-3); and 
	a first microphone disposed within the sound port at the second end of the sound port such that the first microphone is configured to detect the anti-noise signal that propagates through the sound port via the secondary path and the external noise that propagates via a primary path (Bakalos’ Fig. 1: Microphone 120 and col. 12: lines 4-24).
Bakalos does not explicitly teach how the first microphone is secured within the sound port.
The AAP teaches a device (AAP’s Fig. 2: Earpiece 100) comprising:
	a speaker (AAP’s Fig. 2: Micro-Speaker 102);
	a sound port having a second end, wherein the second end is configured to be inserted in an ear canal of a person such that sound waves emitted from the speaker propagates via a secondary path to the ear canal through the sound port (AAP’s Fig. 2: Eartip 112, Primary Path 110, and Secondary Path 108); and 
	a first microphone disposed within the sound port and recessed within a notch of the sound port such that the first microphone is configured to detect the anti-noise signal that propagates through the sound port via the secondary path and the external noise that propagates via a primary path	 (Fig. 2: Internal Mic 106 recessed in a notch/pocket like structure; also see para [0026]-[0027]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bakalos in view of AAP to have the first microphone recessed in a notch for the benefit of not blocking sound waves propagating along the sound port to avoid interference effects to the detected anti-noise signal and the detected external noise. 
	The motivation is to provide a means to secure the first microphone within the sound port that not interfering the propagation of sound wave within the sound port which ensures the high quality of ANC process.
Regarding claim 2: Bakalos teaches the device of claim 1, further comprising a second housing coupled to the first housing, wherein the second housing comprises an acoustic chamber for a micro-speaker back- cavity (Fig. 1: Casing 110 including Cavity 119 and col. 11: lines 4-7 and lines 29-35).
Regarding claim 3: Bakalos in view of AAP teaches the device of claim 2, wherein the second housing further comprises a second microphone configured to detect the external noise (Fig. 1: Casing 110 including a cavity to house microphone 130).   	
Regarding claim 4: Bakalos in view of AAP teaches the device of claim 2, further comprising a third housing coupled to the second housing, wherein the third housing comprises a second microphone configured to detect the 355external noise (Fig. 1: Casing 110 including a cavity to house microphone 130).
Regarding claim 5: Bakalos in view of AAP teaches the device of claim 1, wherein the ANC components comprise analog ANC filters (Col. 43: lines 35-49).
Regarding claim 6: Bakalos in view of AAP teaches the device of claim 1, wherein the ANC components comprise digital ANC filters (Fig. 4b: Filter blocks 250 and 350; and col. 27: lines 60-67 and col. 28: lines 22-35).
Regarding claim 7: Bakalos in view of AAP teaches the device of claim 1, wherein the ANC components comprise feedforward ANC components (Fig. 1: Microphone 130 and ANR circuit 2000 and Fig. 4b: Microphone 130 and Feedforward ANC circuit 300).
Regarding claim 8: Bakalos in view of AAP teaches the device of claim 1, wherein the ANC components comprise feedback ANC components (Fig. 1: Microphone 120 and ANR circuit 2000 and Fig. 4b: Microphone 120 and Feedback ANC circuit 200). 
Regarding claim 9: Bakalos in view of AAP teaches the device of claim 1, wherein the ANC components comprise hybrid ANC 370components (Fig. 4b: Microphones 120 and 130 are analog components, Filter blocks 250 and 350 are digital components, and analog filters disclosed in col. 43: lines 35-49 resulting in a hybrid ANC design).
Regarding claims 12-17: claims 12-20 are rejected under 112(b) as discussed above. Method claim 12 will be interpreted similarly to the apparatus claim 1 as followed: “A method comprising: 380coupling a speaker to a first housing; attaching a sound port to the first housing, the first sound port having a first end and a second end, wherein the first end is coupled to the first housing, and the second end is configured to be inserted in an ear canal of a person such that sound waves emitted from the speaker propagates via a secondary path to the ear canal through the sound port; 385generating anti-noise signals through the speaker to cancel external noise; and detecting, using an error microphone disposed within the sound port at the second end of the sound port to detect the anti-noise signal that propagates through the sound port via the secondary path and the external noise that propagates via a primary path”. 
As claim interpretation above, the device discussed in claims 1-6 also supports these corresponding method claims.
Claims 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakalos et al. (US 8611553) in view of AAP, as applied to claim 1, and further in view of Solbeck at al. (US 20090080670).
Regarding claim 10: Bakalos in view of AAP teaches the device of claim 1 but does not explicitly teach “the first microphone comprises a tube having a first end disposed at or adjacent to an external end of the sound port”.
	Solbeck teach a similar device (Solbeck’s Fig. 1: a noise cancelling in-ear device 100) comprising:
	a speaker (Solbeck’s Fig. 1: Noise cancellation sound generator 102 and Communications sound generator 103);
	a sound port having a first end and a second end, wherein the first end is coupled to the first housing, and the second end is configured to be inserted in an ear canal of a person (Solbeck’s Fig. 1: Ear tip 108 and ear tip adapter); and 
	a first microphone comprises a tube having a first end disposed at or adjacent to an external end of the sound port and configured to detect the anti-noise signal that propagates through the sound port (Solbeck’s Fig. 1: Internal microphone 104 and a probe tube 107).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bakalos in view of AAP and further in view of Solbeck to have the first microphone coupled to an tube for detecting noise in case the microphone completely sealed of and not exposed to the sound port.
The motivation is to provide a means for the first microphone to detect noise while completely sealed off from the sound port for better microphone protection.
Regarding claims 19-20: claim 20 is rejected under 112(b) and will be interpreted as “The method of claim 19, wherein the first end of the tube is configured to receive sound at the first end of the tube and propagate the received sound to the error microphone” for the purpose of prior art rejection.
	The device discuss in claim 10 above also supports these corresponding method claims.	 
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakalos et al. (US 8611553) in view of AAP, as applied to claim 1, and further in view of Asada (US 20080112569).
Regarding claim 11: Bakalos in view of AAP teaches the device of claim 1 wherein the active noise components are configured to generate the anti-noise signal to cancel the external noise at the first microphone location but not at a location of a virtual microphone closer to and potentially inside of the user's ear canal.
	Asada  teaches an ANC device (Asada’s Fig. 14 and Fig. 16) comprising:
	a speaker (Asada’s Fig. 14 and Fig. 16: speaker 11); and
	active noise cancellation (ANC) components configured to generate an anti-noise signal 340through the speaker to cancel an external noise (Fig. 14: FB microphone 21 and FB filter circuit Beta; and Fig. 16: FF microphone 31 and FF filter circuit alpha); wherein the active noise components are further configured to define a virtual error microphone location and generate the anti-noise signal to cancel the external noise at the virtual microphone location (Asada’s Fig. 17: FB microphone 21 and FB filter circuit Beta; FF microphone 31 and FF filter circuit alpha; and transfer functions: F, F’, A1, A2, M1, M2, D1, D2, H1, and H2 to define a virtual error microphone location P; also see para [0170]-[0179]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bakalos in view of AAP and further in view of Asada to have the active noise components besides having FF circuit and FB circuit further having transfer functions to adjust the noise cancel point at the virtual microphone location closer to user ear canal than the location of the feedback microphone. The motivation is to provide a better error signal (from the virtual internal microphone) more closely represents what the user may detect than the error signal detected by the FB microphone resulting in a higher quality ANC system.
Regarding claim 18: the device discuss in claim 11 above also supports this corresponding method claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654